Exhibit Compass Minerals International, Inc. Computation of Ratios of Earnings to Fixed Charges (in millions) Year ended December 31, 2009 2008 2007 Earnings: Net earnings before income taxes $ 237.1 $ 227.0 $ 80.1 Less: capitalized interest (1.3 ) (0.7 ) (0.4 ) Plus: fixed charges 29.2 46.4 60.5 $ 265.0 $ 272.7 $ 140.2 Fixed Charges: Interest charges $ 25.8 $ 41.6 $ 54.6 Capitalized interest 1.3 0.7 0.4 Plus interest factor in operating rent expense 2.1 4.1 5.5 $ 29.2 $ 46.4 $ 60.5 Ratio of earning to fixed charges 9.08 x 5.88 x 2.32 x
